Title: [Diary entry: 18 July 1781]
From: Washington, George
To: 

18th. I passed the North River with Count de Rochambeau Genl. de Beville his Qr. Mr. Genl. & Genl. Duportail in order to reconnoitre the Enemy Posts and Encampments at the North end of York Island. Took an Escort of 150 Men from the Jersey Troops on the other side. From different views the following discoveries were made—viz.— That two Ships of 20 Guns & upwards lay opposite to the Mouth of spikendevil—one pretty near the East Shore the other abt. the same distance from the West; the first is intended to guard the Mouth of Spikendevil equally with the No. River. Below these, & directly opposite to Fort Washington (or Knyphausen) lay two transports with about 6 Guns & few Men in each. The Eastermost Ship seems designed to Guard the landing at the little bay above Jefferys Rock. About the center of the Ground leading to Jeffreys Rock or point a Guard Mounts. It appears to be no more than a Sergeants guard with one centry in front where there is a small Work—the Guard House standing within. These are all the Guards and all the security I could discover upon the No. River—on the right flank of the Enemy. The Shore from Jeffreys rock downwards, was quite open, and free—without Hutts of any kind—Houses or Troops—none being encamped below the heights. There did not even appear springs, or washing places any where on the face of the Hill which were resorted to. The Island is totally stripped of Trees, & wood of every kind; but low bushes (apparently as high as a Mans waste) appear in places which were covered with Wood in the year 1776. The Side of the Hill from the Barrier below Fort Tryon, to

the Bay opposite to fort Knyphausen, is difficult of access; but there seems to be a place abt. 200 yds. above the bay, which has the best appearance of a landing, and is most private—but a hut or two on the heights abt. 200 yds. above Fort Knyphausen, & a little above the old long Battery, which was thrown up in 1776 must be avoided by leaving it on the left in getting to the Fort last mentioned. In the hollow below Morris’s heights (between that & Haerlam) is a good place to land but near the York Road opposite there appeared to be a few Tents and many Dragoon Horses seemed to be at Pasture in the low land between the heights. A landing perfectly concealed, but not so good, might be made a little higher up the river, and nearer to those heights which ought to be immediately occupied—(between the old American lines and the aforesaid hollow). From the point within the Mouth of Spiken devil, the way to the Fort on Cox’s Hill seems difficult, and the first part of it covered with bushes. There is a better way up from the outer point, but too much exposed to a discovery from the Ship which lays opposite to it, and on acct. of its being less covered with wood. The ground round the Fort on Cox’s hill is clear of Bushes. There is an abatis round the Work, but no friezing; nor could I discover whether there is a ditch. At the No. Et. corner there appeared to be no Parapet & the whole seemed to be in a decaying State. The gate is next the No. River. Forts Tryon, Knyphausen & Ft. George on Laurell, with the Batteries in the line of Pallisading across from River to river appeared to be well friezed, ditched & abattied—In a word to be strong and in good repair. Fort No. 8 is also abatied & friezed at the Top. The gate is next Haerlam River. There are no Houses or Huts on the side of the Hill from this work till you come near old Fort Independence. On McGowans heights there appears (by the extent of the Tents) to be two Battns. Encamped—supposed to be the British Grenadiers. A little in the rear of this, and on the (enemys) left, are a number of Huts but whether they are Inhabited or not could not be ascertained there being different opinions on this point, from the nearest view we could get of it. On the height opposite to Morris’s white House there appeared to be another Regt. (supposed to be the 38th. British). Between this and Fort Knyphausen (abt. half way) are two small Encampments contiguous

to each other—both together containing two or 3 and 40 Tents—Hessians. On Laurel Hill near Fort George is another Encampment in view abt. 40 Tents & huts which appear to be Inhabited also—by (it is said)—the 57th. Regiment. The other, and only remaining Encampment in View, & discoverable from the West side of the river, is betwn. the Barrier and Kings bridge—in the Hollow between Cox’s hill and the heights below. One hundred Tents could be counted in view at the same time, and others might be hid by the Hills. At this place it is said the Jagers—Hessian & Anspach lay.